CUNNINGHAM, J.
(Concurring Specially). — I concur in the order granting the defendants a new trial. The specific reasons that control my opinion are that the third paragraph of the instructions of which complaint is made does invade the province of the jury. It is not the law that the positive testimony of one credible witness to a fact, which in the light of all other evidence in the ease appears reasonable and believable is entitled to more weight than the testimony of several witnesses, equally credible, who testify negatively, or to collateral circumstances merely persuasive in their character, from which a negative may be inferred, as the court instructed the jury.
The law, supported by truth, reason and justice, is that positive testimony is to be believed rather than negative testimony; all other conditions being equal. State v. Dorsey? 40 La. Ann. 739, 5 South. 26; State v. Murray, 139 N. C. 540, 51 S. E. 775; Wood v. State, 9 Ga. App. 365, 71 S. E. 500; Moon v. State, 68 Ga. 687; Henderson v. Crouse, 52 N. C. 623. The rule does not, as a matter of law, require the jury to fasten their belief to positive testimony to the exclusion of negative testimony simply because one is positive in character, and reject negative testimony because it is negative in character, and disregard all other things that may appear to them as satisfying indicia of truth.
“The distinction between positive and negative testimony may be illustrated thus: It is positive to say that a thing did or did not happen; it is negative to say that a witness did not see or know of an event’s having transpired.” McConnell v. State, 67 Ga. 633.
“Where a witness testifies that he saw or heard a fact, this is positive evidence. Where another witness testifies that he was present and did not see or hear, or that the fact did not occur, this is strictly negativé evidence, if nothing more appears, or if it appears that he was paying no particular attention at the time, even if the witness expresses the opinion that he would have seen or heard had the fact taken place. Having opportunity more or less adequate for correct observation, if he testifies that he was attentive, but did not see or hear his testimony, is commonly termed ‘negative testimony,’ but ‘not of a purely negative character.’ Under the same circumstances, however, if he testifies, not merely that he did not see or hear, but that the fact did not occur, it is clearly *515positive testimony, though negative in form. Where a witness describes a fact observed by him and an opposing witness describes the same fact differently, the testimony of both is equally positive.” 17 Cyc. 800, 801.
“The marked superiority of positive testimony is most commonly affirmed in those cases where the opposing testimony is what has been hereinbefore denominated ‘strictly negative.’ If there is evidence that the attention of a negative witness was specially directed to the fact, or it can be legitimately presumed or inferred that he was alert and would have observed had the fact occurred, his testimony that he did not see or hear is not necessarily weaker than opposing positive and affirmative testimony, and may indeed be entitled to more weight than the latter. Where witnesses testify positively to a fact and other witnesses absolutely deny it, the rule of comparative value as between positive and negative testimony does not apply, and the only question is to which side, under all the circumstances, credit is due.” 17 Cyc. 802-804.
A brief reference to the testimony of some of the witnesses reveals the character of the testimony to which the instruction was intended to apply. Leon Phillips, testifying in behalf of the defendants, positively and unequivocally denied all of the material facts testified to by the witnesses for the prosecution. His evidence, so given, was therefore positive evidence in character, although tending to establish the negative of the proposition involved, that is, the defense of “not guilty.” To such evidence, the instruction, if correct as an abstract exposition of the law, would not justly apply, yet in the absence of a definition of negative and positive evidence showing clearly the distinction between the two different characters of such two classes of evidence, the jury were very likely to have been misled in believing the instruction applied to all evidence tending to contradict the evidence given by the prosecution’s witnesses.
The other character of negative evidence is shown by the testimony of Justice JACKSON, from the following question asked him, and his answer thereto, to wit:
“Q. If these defendants, or either of them, had had any other horses than those they were riding when you met them near Woolsey Tanks, would you have seen them? A. Yes; I would have.”
*516This is in character what has been termed “strictly negative” evidence, and is truly a mere negative averment of the witness ’ opinion that a fact, theretofore testified to by another witness, did not occur, adding as an opinion that if it had occurred, this witness would have seen it — a mere negative inference. The positive testimony, when met by testimony of such character, that is, of mere negative averments, is entitled to outweigh such averments, because such averments are not testimony at all.
If the instruction had been limited by the court to such averments in the testimony, no harm could follow, but it was not so limited. In the first place the court did not define the meaning of positive and negative testimony, and, in the next place, the court made the instruction apply also to all testimony “to collateral circumstances merely persuasive in their character from which a negative may be inferred.” This clearly applies the rule to all positive testimony which tends to establish the negative of every contested question, including the issue of guilt or innocence of the defendants under the charge. To illustrate: If in a supposed ease the defendants introduce positive testimony to the fact that they were absent from the place of a crime with which they are charged, and were present at a place distant therefrom when a crime was committed, such evidence is evidence of a collateral circumstance merely persuasive in character, from which a negative, not guilty, may be inferred, yet the instruction tells the jury that such evidence is negative in character, and for that reason is outweighed by positive evidence; that is, by evidence tending to establish the affirmative of the issue.
Such is not the law of evidence, and, if recognized as such, would have the effect of abrogating all defenses in criminal trials. If the jury gave the least effect to the instruction, they must have considered that the testimony, where 'conflicting, must be resolved in favor of the state’s testimony, regardless of the number of witnesses, or of the other surrounding circumstances proven otherwise. The defendants have not therefore been awarded a fair trial or convicted by due process of law, and the judgment of conviction must be reversed and a new trial granted.
I think the other instructions assigned as error fail to state the law, but, in each instance, when carefully examined, state the law as more favorable to the defendants than they are *517entitled. The prosecution, and not the defendants, suffered injury, if injury resulted therefrom. The defendants were on trial for grand larceny. Their witnesses may have testified falsely, but through accident or mistake or some cause other than corrupt perjury, yet their testimony was false and not believable for that reason. I do not concur in holding that the jury, in reading a false statement purporting to be the evidence printed in a newspaper, are guilty of misconduct of such character as would invalidate their verdict. The duty of the jury is to determine under the instructions of the court what evidence is before them. All the parties concede that no evidence was before the jury of the nature and kind referred to in the newspaper article; that the newspaper statement of what evidence was before the jury, all parties concede was a false statement. I am of the opinion that, as the jury were acting under oath, extending to all of the evidence produced in the ease, being fairly intelligent men, they would be as apt to know that the statement made in the newspaper article was a false statement as the parties, their attorneys, and the trial judge would know it was false. The newspaper management may have been guilty of gross misconduct in publishing a false statement and report of the trial, but the jury ought not to be condemned as for misconduct committed by another.
Juror in criminal case reading newspaper account of trial as ground for new trial, see note in 46 L. R. A. (N. S.) 741.
On the question as to whether an instruction that a witness is presumed to speak the truth invades the province of the jury, see note in 14 L. R. A. (N. S.) 947.